Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to the construction of a search space for determining motion vectors of a block of a picture in a video sequence.

Prior art was found and applied in the previous actions. However, applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “the search space determining unit configured to determine a candidate motion vector in the first search space according to a cost function, and determine a second search space based on the determined candidate motion vector, wherein one or more additional candidate motion vectors is comprised in the second search space, and wherein the second search space has a fractional pixel resolution; and a motion vector selecting unit configured to obtain the refinement motion vector for the current block according to the plurality of candidate motion vectors of the first search space and the one or more additional candidate motion vectors of the second search space”. 
In claim 15, “determining a candidate motion vector in the first search space according to a cost function, determining a second search space determined candidate motion vector, wherein one or more additional candidate motion vectors is comprised in the second search space, and wherein the second search space has an fractional pixel resolution; and selecting the refinement motion vector for the current block from the plurality of candidate motion vectors of the first search space and the one or more additional motion vectors of the second search space”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 6, 7 and 12-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488